DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on July 6, 2021 regarding Application No. 15/195,675.  The instant application is parent to International Application No. PCT/US2017/036158, filed on June 6, 2017.  Applicants amended claims 31, 41, 51, and 56.  Claims 31-60 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 6, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 26, 2021 (previously filed Response After Final Action) has been entered.

Response to Arguments
Applicants’ amendments to claim 56 and argument (Remarks/Arguments, p. 8) regarding objections to claims 56-60 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on March 26, 2021 have been fully considered but they are not persuasive.  

In response to Applicants' argument regarding independent claim 51, Oda, and “wherein the starting phase of the at least one of the transmitted signals of the plurality of signals is the same for each of the plurality of non-overlapping, sequential capture periods, and the starting phase of the at least another signal of the transmitted signals of the plurality of signals is the same for each of the plurality of non-overlapping, sequential capture periods” (Remarks/Arguments, pp. 9-10), the Office respectfully disagrees and submits that figures 1, 3, 4, and 13 and paragraphs [0087], [0108], [0113], [0116], [0161], [0166], [0168], and [0169] of Oda teach the relevant claim language (i.e., the starting phase is not changed after it is set such that the starting phase of at least one of transmitted signals is the same for each of a plurality of non-overlapping, sequential capture periods as per figure 13, and similarly for at least another signal of the transmitting signals).  More specifically, periodic signals for transmission on conductors 14 are produced by periodic signal production section 24 with unchanged starting phase INITIAL PHASE in the detection of a pointer.  Thus, Oda teaches "a starting phase of at least one of transmitted signals of a plurality of signals is the same for each of a plurality of non-overlapping, sequential capture periods, and a starting phase of at least another signal of the transmitted signals of the plurality of signals is the same for each of the plurality of non-overlapping, sequential capture periods".

In response to Applicants’ argument regarding Forlines and Oda and “‘wherein phase of the first signal is synchronized for each of the plurality of non-overlapping, sequential capture periods, and phase ’ as set forth in claim 31”, “‘wherein phase of the first signal is synchronized for each of the plurality of non-overlapping, sequential capture periods, and phase of the second signal is synchronized for each of the plurality of non-overlapping, sequential capture periods’ found in claim 41”, and “‘wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods, and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods’ in claim 51” (Remarks/Arguments, pp. 9-10), the Office respectfully disagrees and submits that the recited features are taught by Oda.  More specifically, figures 1, 3, 4, and 13 and paragraphs [0087], [0108], [0113], [0116], [0161], [0166], [0168], and [0169] of Oda teach periodic signals for transmission on conductors 14 are produced by periodic signal production section 24 with unchanged starting phase INITIAL PHASE in the detection of a pointer.  Thus, Oda teaches “wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods, and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods” (i.e., synchronized corresponding to F0-F15 based on a same starting phase INITIAL PHASE), as recited in newly amended independent claim 51, and similarly for newly amended independent claims 31 and 41.  Also, it would have been obvious to one of ordinary skill in the art to include the claimed features because it would have been obvious to try as well as within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use.

newly amended independent claims 31, 41, and 51, dependent claims 32-39, 42-49, and 52-59, and allowability (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claims 31, 41, and 51 are taught and/or suggested by the cited references and/or obvious, as discussed above and in the rejections below.  As such, newly amended independent claims 31, 41, and 51 are not allowable.  In addition, claims 32-39, 42-49, and 52-59 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 31, 41, and 51, and as discussed in the rejections below.

In response to Applicants’ argument regarding dependent claims 40, 50, and 60, newly amended independent claims 31, 41, and 51, Forlines and Oda, and Bakken and remedy (Remarks/Arguments, pp. 10-11), the Office respectfully disagrees and submits that all features of newly amended independent claims 31, 41, and 51 are taught and/or suggested by the cited references and/or obvious, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Bakken is required to remedy and newly amended independent claims 31, 41, and 51 are not allowable.  In addition, claims 40, 50, and 60 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 31, 41, and 51, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 31-60 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-39, 41-49, and 51-59 are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in US 2014/0340351 A1 (hereinafter Forlines) in view of Oda et al. in US 2010/0321315 A1 (hereinafter Oda).

Regarding claim 51, Forlines (FIGs. 1 and 7) teaches:
A sensor comprising (A fast multi-touch sensor 100; FIG. 1 and [0024]): 
a signal generator adapted to generate orthogonal signals (a Signal Generator adapted to generate orthogonal signals; FIG. 1 and [0024], see also FIG. 7 and [0127]); 
a plurality of antennas adapted to have transmitted thereupon a plurality of signals during a plurality of non-overlapping sequential capture periods (a plurality of row antennas adapted to have transmitted thereupon a plurality of orthogonal signals during a plurality of non-overlapping sequential sensing capture periods; FIG. 1 and [0024], see also FIG. 7, 702 and 703 and [0127], [0050], [0051], and [0206], [0110], and [0186], [0187], and [0189]); 
wherein at least one of the transmitted signals of the plurality of signals has a first frequency and starts at a first phase (i.e., a transmitted signal has a frequency and a phase such that at least one of the transmitted orthogonal signals of the plurality of orthogonal signals has a first frequency and starts at a first phase; [0024], see also [0186] and [0187]); 
wherein another one of the transmitted signals of the plurality of signals has a second frequency and starts at a second phase (i.e., a transmitted signal has a frequency and a phase such that another one of the transmitted orthogonal signals of ; 
wherein the first and second frequencies are each frequency orthogonal with each other ([0024] (“’orthogonal’, i.e. separable and distinguishable from each other”); the same as Applicants’ disclosure at [0014]) and [0030]-[0032], see also [0186] and [0187]).  
	However, it is noted that Forlines does not teach:
wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods, and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods.
	Oda (FIGs. 1, 3, 4, and 13) teaches:
wherein phase of at least one of transmitted signals of a plurality of signals is synchronized for each of a plurality of non-overlapping, sequential capture periods (phase of at least one of transmitted signals of a plurality of signals corresponding to one of F0-F15 , e.g., F0, is synchronized, i.e., synchronized corresponding to one of F0-F15 , e.g., F0, based on a same starting phase INITIAL PHASE, for each of a plurality of non-overlapping sequential, sensing capture periods as per FIG. 13; FIGs. 1, 3, 4, and 13, [0087], [0108], [0113], [0116], [0161], [0166], [0168], and [0169]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features because it would have been obvious to try as well as within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), and phase of at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods (phase of at least another signal of the transmitted signals of the plurality of signals corresponding to another one of F0-F15 , e.g., F1, is synchronized, i.e., synchronized corresponding to one of F0-F15 , e.g., F1, based on a same starting phase INITIAL PHASE, for each of the plurality of non-overlapping, sequential sensing capture periods as per FIG. 13; FIGs. 1, 3, 4, and 13, [0087], [0108], [0116], [0161], [0166], [0168], and [0169]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features because it would have been obvious to try as well as  within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein phase of at least one of transmitted signals of a plurality of signals is synchronized for each of a plurality of non-overlapping, sequential capture periods, and phase of at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods, as taught by Oda, such that Forlines as modified by Oda teaches: wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods (the at least one of the transmitted signals and the plurality of non-overlapping, sequential capture periods taught by Forlines as modified by phase of at least one of transmitted signals, synchronized, and the plurality of non-overlapping, sequential capture periods taught by Oda), and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods (the at least another signal of the transmitted signals and the plurality of non-overlapping, sequential capture periods taught by Forlines as modified by phase of at least another signal of the transmitted signals, synchronized, and the plurality of non-overlapping, sequential capture Oda), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pointer detection apparatus taught by Oda ([0003]) is comparable to the sensor taught by Forlines because they both determine touch locations.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein phase of at least one of transmitted signals of a plurality of signals is synchronized for each of a plurality of non-overlapping, sequential capture periods, and phase of at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods, as taught by Oda, with the predictable result of determining touch locations.

	Regarding claim 52, Forlines as modified by Oda teaches:
The sensor of claim 51.  
	Forlines further teaches:
further comprising a processor adapted to preselect the first and second frequencies (a processor adapted to preselect the first and second orthogonal frequencies; see [0030]-[0033] and [0233], see also [0163] and [0167]).
	However, it is noted that Forlines does not teach:
the first and second starting phases are preselected.
	Oda (FIGs. 1, 3, and 4) teaches:
first and second starting phases are preselected (first and second starting phases INITIAL PHASEs are preselected; FIGs. 1, 3, and 4, [0108], [0116], and [0428]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: first and second starting phases are preselected, as taught by Oda, such that Forlines as modified by Oda teaches: further comprising a processor adapted to preselect the first and second frequencies and the first and second starting phases are preselected (processor and first and second frequencies taught by Forlines as modified by the preselected first and second starting phases taught by Oda), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pointer detection apparatus taught by Oda ([0003]) is comparable to the sensor taught by Forlines because they both determine touch locations.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the sensor taught by Forlines to include: first and second starting phases are preselected, as taught by Oda, with the predictable result of determining touch locations.

	Regarding claim 53, Forlines as modified by Oda teaches:
The sensor of claim 52.  
	Forlines (FIG. 1) further teaches:
wherein the sensor is adapted to take measurements of the at least one of the transmitted signals and the another one of the transmitted signals during each capture period (the fast multi-touch sensor 100 is adapted to take measurements of the at least one of the transmitted orthogonal signals of the plurality of orthogonal signals and the another one of the transmitted orthogonal signals of the plurality of orthogonal signals during each sensing capture period; see FIG. 1, [0024], and [0029]).

Regarding claim 54, Forlines as modified by Oda teaches:
The sensor of claim 53.  
	Forlines further teaches:
wherein the processor is adapted to perform a Discrete Fourier Transform on measurements taken (see [0033], [0050], [0051], and [0233]).

Regarding claim 55, Forlines as modified by Oda teaches:
The sensor of claim 53.  
	Forlines further teaches:
wherein the processor is adapted to perform a Fast Fourier Transform on measurements taken (see [0033], [0050], [0051], [0163], and [0233]).

	Regarding claim 56, Forlines as modified by Oda teaches:
The sensor of claim 55.  
	Forlines further teaches:
wherein the processor preselects the first and second frequencies to mitigate variation in calculated values for the measured at least one of the transmitted signals and another one of the transmitted signals (the processor preselects the first and second orthogonal frequencies to mitigate variation (i.e., due to interference) in calculated values for the measured at least one and another one of the transmitted orthogonal signals; see [0030]-[0033], [0042], [0043], [0163], [0167], and [0233]).
	However, it is noted that Forlines does not teach:
wherein the processor preselects the first and second starting phases to mitigate variation in calculated values for the measured at least one of the transmitted signals and another one of the transmitted signals.
	Oda (FIGs. 1, 3, and 4) teaches:
a processor preselects first and second starting phases to mitigate variation in calculated values for a measured at least one of transmitted signals and another one of transmitted signals (a processor preselects first and second starting phases INITIAL PHASEs to mitigate beat related variation in calculated values for a measured at least one transmitted signals and another one of transmitted signals; see FIGs. 1, 3, and 4, [0087], [0108], [0116], [0404]-[0406] and [0428]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein a processor preselects first and second starting phases to mitigate variation in calculated values for a measured at least one of transmitted signals and another one of transmitted signals, as taught by Oda, such that Forlines as modified by Oda teaches: wherein the processor preselects the first and second starting phases to mitigate variation in calculated values for the measured at least one of the transmitted signals and another one of the transmitted signals (processor and preselected first and second frequencies taught by Forlines as modified by the preselected first and second starting phases taught by Oda), in order to obtain the benefit of reducing beats.

	Regarding claim 57, Forlines as modified by Oda teaches:
The sensor of claim 56.  
	Forlines further teaches:
wherein the processor preselects the first and second frequencies to overcome noise (the processor preselects the first and second frequencies to overcome noise (i.e., interference); see [0030]-[0033], [0042], [0043], [0163], [0167], and [0233]).

Regarding claim 58, Forlines as modified by Oda teaches:
The sensor of claim 56.  
	Forlines further teaches:
wherein the processor preselects the first and second frequencies to overcome interference (the processor preselects the first and second frequencies to overcome interference; see [0030]-[0033], [0042], [0043], [0163], [0167], and [0233]).
	However, it is noted that Forlines does not teach:
wherein the processor preselects the first and second starting phases to overcome interference.
	Oda teaches:
wherein a processor preselects first and second starting phases to overcome interference (a processor preselects first and second starting phases INITIAL PHASEs to overcome beat related interference; see FIGs. 1, 3, and 4, [0087], [0108], [0116], [0404]-[0406] and [0428]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein a processor preselects first and second starting phases to overcome interference, as taught by Oda, such that Forlines as modified by Oda teaches: wherein the processor preselects the first and second frequencies and the first and second starting phases to overcome interference (processor and preselected first and second frequencies taught by Forlines as modified by the preselected first and second starting phases taught by Oda), in order to obtain the benefit of reducing beats.

	Regarding claim 59, Forlines as modified by Oda teaches:
The sensor of claim 56.  
	Forlines further teaches:
wherein the processor preselects the first and second frequencies to overcome phantom touches (see [0030]-[0033], [0042], [0043], [0123]-[0126], [0163], [0167], and [0233]).
	However, it is noted that Forlines does not teach:
wherein the processor preselects the first and second starting phases to overcome phantom touches.
	Oda teaches:
wherein a processor preselects first and second starting phases (a processor preselects first and second starting phases INITIAL PHASEs; see FIGs. 1, 3, and 4, [0087], [0108], [0116], and [0428]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein a processor preselects first and second starting phases, as taught by Oda, such that Forlines as modified by Oda teaches: wherein the processor preselects the first and second frequencies and the first and second starting phases to overcome phantom touches (the preselected first and second starting phases taught by Oda combined with the processor and preselected first and second frequencies to overcome phantom touches taught by Forlines), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pointer detection apparatus taught by Oda ([0003]) is comparable to the sensor taught by Forlines because they both determine touch locations.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein a processor preselects first and second starting phases, as taught by Oda, with the predictable result of determining touch locations.

	Regarding claim 31, Forlines is modified in the same manner and for the same reason set forth in the discussion of claim 51 above.  Thus, claim 31 is rejected under similar rationale as claim 51 above.

Regarding claim 41, Forlines is modified in the same manner and for the same reason set forth in the discussion of claim 51 above.  Thus, claim 41 is rejected under similar rationale as claim 51 above.

Regarding claims 32 and 42, these claims are rejected under similar rationale as claim 52 above.

Regarding claims 33 and 43, these claims are rejected under similar rationale as claim 53 above.

Regarding claims 34 and 44, these claims are rejected under similar rationale as claim 54 above.

Regarding claims 35 and 45, these claims are rejected under similar rationale as claim 55 above.

Regarding claims 36 and 46, these claims are rejected under similar rationale as claim 56 above.

Regarding claims 37 and 47, these claims are rejected under similar rationale as claim 57 above.

Regarding claims 38 and 48, these claims are rejected under similar rationale as claim 58 above.

Regarding claims 39 and 49, these claims are rejected under similar rationale as claim 59 above.


Claims 40, 50, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Oda, in further view of Bakken et al. in US 2015/0324029 A1 (hereinafter Bakken).

Regarding claim 60, Forlines as modified by Oda teaches:
The sensor of claim 56.   
	Forlines further teaches:
 wherein the processor preselects the first and second frequencies (the processor preselects the first and second orthogonal frequencies; see [0024], [0030]-[0033], [0042], [0043], [0163], [0167], and [0233], see also [0186] and [0187]).
	However, it is noted that Forlines does not teach:
wherein the processor preselects the first and second starting phases to overcome jitter.
	Oda (FIGs. 1, 3, and 4) teaches:
wherein a processor preselects first and second starting phases (a processor preselects first and second starting phases INITIAL PHASEs; see FIGs. 1, 3, and 4, [0087], [0108], [0116], and [0428]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: wherein a processor preselects first and second starting phases, as taught by Oda, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pointer detection apparatus taught by Oda ([0003]) is comparable to the sensor taught by Forlines because they both determine touch locations.  Therefore, it is within the capabilities of one of ordinary skill in the art Forlines to include: wherein a processor preselects first and second starting phases, as taught by Oda, with the predictable result of determining touch locations.
	However, it is noted that Forlines as modified by Oda does not teach:
wherein the processor preselects the first and second frequencies and the first and second starting phases to overcome jitter.
	Bakken teaches:
preselecting a frequency and a starting phase to overcome jitter ([0041], [0043], [0044], and [0046]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines as modified by Oda to include: preselecting a frequency and a starting phase to overcome jitter, as taught by Bakken, such that Forlines as modified by Oda and Bakken teaches: wherein the processor preselects the first and second frequencies and the first and second starting phases to overcome jitter (the processor and preselected first and second frequencies taught by Forlines as modified by the processor and preselected first and second starting phases taught by Oda and preselecting a frequency and a starting phase to overcome jitter, as taught by Bakken), in order to obtain the benefit of overcoming jitter.

Regarding claims 40 and 50, these claims are rejected under similar rationale as claim 60 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./


/Michael J Jansen II/Primary Examiner, Art Unit 2626